DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claimed in claims 1-17 in the reply filed on 8/31/22 is acknowledged. Election was made without traverse of IFN-α, Gold, POPG and albuterol.
Claims 1-20 are pending.
Claims 4, 6, 13,15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-3, 5, 7-12, 14 and 16-17 read on elected Group I and elected species and are under consideration. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation after “optionally” should be amended as follows for clarity:
“at least one of (a) particles comprising at least one metal having antiviral properties and (b) particles comprising metal compounds having antiviral properties…”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-12, 14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of a pulmonary infection caused by a coronavirus with a pulmonary surfactant and IFN-α2B, does not reasonably provide enablement for treatment of pulmonary infections caused by all enveloped viruses with all interferons and interferon inducers. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention and (2) The Breadth of the claims
Claim 1 is directed to a method of treating a pulmonary infection caused by an 

an enveloped virus comprising the step of delivering a composition comprising at least one of an interferon or an interferon inducer, at least one pulmonary surfactant and optionally at least one of particles comprising at least one of a metal having antiviral properties and particles comprising metal compounds having antiviral properties, to the airway of a subject in need of treatment for the infection. 
The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 1 is drawn to treatment of any pulmonary infection (including secondary bacterial infections that are caused by  a person being infected by an enveloped virus) with any interferon or interferon inducer and any pulmonary surfactant. The limitation after “optionally” is entirely optional and is not a required component of the claim.

(3) The state of the prior art and (5) The predictability or unpredictability of the art
The art is enabling for the treatment of pulmonary infections caused by coronaviruses with IFN-α2B and a pulmonary surfactant. Zhou et al. (“Interferon-α2b treatment for COVID” Frontiers in Immunology 15 Mary 2020) teach the effects of IFN-α2B in a cohort or confirmed COVID-19 cases in Wuhan, China (Abstract). Zhou et al. teach administration of nebulized IFN-α2B in combination with arbidol or alone (Abstract). Zhou et al. teach treatment with IFN-α2B with or without arbidiol significantly reduced the  duration of detectable virus in the upper respiratory tract (Abstract, Fig. 1). Zhou et al. teach that inhaled IFN-α2B accelerated viral clearance from the respiratory tract and hastened resolution of systemic inflammatory processes (p. 5, 1st col.).
The state of the art is that there is no single composition that is able to treat all lung infections caused by enveloped viruses. The limitation of “enveloped viruses” is extremely large, encompassing Flaviviruses, Alphaviruses, Togaviruses, Coronaviruses, Hepatitis D, Orthomyxoviruses, Paramyxoviruses, Rhabdovirus and Retroviruses to name a few. 
The art is not supportive of all IFNs for the treatment of pulmonary infections caused by all enveloped viruses. Wu et al. (“The role of Type I IFNs in Influenza: antiviral superheroes of immunopathogenic villains”; Journal of Innate Immunity 2020;12;437-447) teach that there are no IFNs approved for influenza A (IAV). Wu et al. teach this is partially due to the complex effects of IFNs in acute influenza infection. Wu et al. teach that during influenza infection, IFNs can have protective antiviral effects or can contribute to immunopathology  (p. 1, 1st col.). Wu et al. concludes that there are significant gaps in our knowledge in the role of type I IFNs in human influenza infection and further studies are needed to elucidate the role of type I IFNs in the host response to IAV in humans. Wu et al. teach type I IFNs must be tightly regulated to maximize viral clearance while inflicting minimal damage to host cells, which is especially challenging with influenza infection since mortality from IAV is strongly linked to secondary bacterial infections (bottom of p. 444 cont. to top of p. 445). Wu et al. teach that in order for IFNs to be used therapeutically in influenza infection, we must understand their mechanism so they can be used as antiviral superheroes, rapidly resolving viral infections, and not become immunopathogenic villains, worsening the effects of virus mediated tissue injury (p. 445 last para.). 
Dengue virus is an enveloped virus. Marchiori et al. (“Pulmonary manifestations of dengue” J Bras Pneumol 2020 Jan-Feb; 46(1) e2019246) teach that lung tissue from patients with dengue shows interstial edema and pneumonia (bottom of p. 2, 1st col.). Marchiori et al. teach that there is no specific treatment for dengue, however careful clinical management in patients with pulmonary hemorrhage saves lives. There was no indication that interferons or interferon inducers and pulmonary surfactants would be able to treat lung infections in dengue patients.
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, the limitation “enveloped viruses” is extremely broad and encompasses a great number or distinct virus infections.  Importantly, it is known in the art and taught by Wu et al.  that there is not a clear understanding of the role of IFNs in treatment of viral infections.  Given this fact, historically the development of new drugs has been difficult and time-consuming. 
Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, for treating pulmonary infections caused by enveloped viruses with at least one IFN or IFN inducer and a pulmonary surfactant, it would be highly unpredictable given the art and the breadth of the claims to determine if the claimed composition would have the claimed function. 
Therefore, the state of the art at the time of the application is that the etiology and treatment with IFNs is not well understood and therapy is challenging and complex.  Adding to the complexity are the many different diseases enveloped viruses known in the art. It would require undue experimentation and be highly unpredictable to determine if the claimed composition would be able to treat pulmonary infections causes by all enveloped viruses. 

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.


(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant did not provide sufficient guidance or direction regarding the potential treatment of pulmonary infections caused by enveloped viruses with the claimed composition. There were no examples in the specification that discloses treatment of any infection with the claimed composition.  Table 1 discloses a composition comprising POPG/PI, albuterol and saline. The composition of Table 1 does not meet the limitations of claim 1 because it does not comprise IFN or an IFN inducer.  There was no guidance on treatment with an interferon inducer. 
Therefore, the specification does not support treatment of pulmonary infection caused by enveloped viruses with the claimed composition.

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here. The instant breadth of the claim is broader than the disclosure.
For the reasons presented above, the claims are enabled for treatment of a pulmonary infection caused by a coronavirus with a pulmonary surfactant and IFN-α2B


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 10-11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected because it is unclear if the claim is drawn to at least one of the IFNs of claim 3, or if the claim is drawn to IFN-α and at least one of the subtypes claimed in claim 3 (i.e. two IFNs from claim 3). The semicolon after “subtypes” also makes it unclear if there are three groups: IFN-α, subtypes of IFN-α and IFN-β etc (the species after the semicolon). It is impossible to determine the metes and bounds of the claim. For purposes of examination, the claim is interpreted to be drawn to at least one IFN of claim 3. 
Claim 7 is indefinite because it is unclear what the “the novel coronavirus” is because it is not defined in the specification. If applicants intend for the enveloped virus of claim 7 to be COVID-19 the claims should be amended to “COVID-19” or “SARS-CoV-2”. For purposes of examination, novel coronavirus is interpreted to be COVID-19
Claims 10-11 and 16-17 recite the limitation "the bronchodilator".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not claim the composition comprises a bronchodilator. 
Claim 17 is indefinite because the reference to claim 1 is unclear. Claim 1 does not recite a bronchodilator. Claim 1 comprises an IFN or IFN inducer and a pulmonary surfactant. It is unclear if the reference of claim 17 to an antiviral drug is the IFN/IFN inducer or the particle or a distinct antiviral drug. The claim is indefinite because the components of the composition are unclear. It is impossible to determine the metes and bounds of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Interferon-α2b treatment for COVID” Frontiers in Immunology 15 Mary 2020) in view of Mirastchijski et al. (“Lung Surfactant for pulmonary barrier restoration in patients with COVID-19 Pneumonia” Frontiers in Medicine Opinion published May 2020).
	Zhou et al. teach the effects of IFN-α2B in a cohort or confirmed COVID-19 cases in Wuhan, China (Abstract). Zhou et al. teach administration of nebulized IFN-α2B in combination with arbidol or alone (Abstract). Zhou et al. teach treatment with IFN-α2B with or without arbidiol significantly reduced the  duration of detectable virus in the upper respiratory tract (Abstract, Fig. 1). Zhou et al. teach that inhaled IFN-α2B accelerated viral clearance from the respiratory tract and hastened resolution of systemic inflammatory processes (p. 5, 1st col.). The teachings of Zhou et al. meet the limitation of  “a method of treating a pulmonary infection caused by an enveloped virus, the method comprising the step of delivering a composition comprising at least one interferon or an interferon inducer” and “to the airway of a subject in need of treatment for the infection”.
	Zhou et al. does not teach the IFN-α2B is administered in combination with a pulmonary surfactant, however the teachings of Mirastchijski et al. cure this deficiency. 
Mirastchijski et al. teach that SARS-CoV-2 induces the destruction of type II alveolar cells in COVID-19 associated pneumonia (p. 2, col. 2). Mirastchijski et al. teach lung surfactant lowers the surface tension and thereby prevents the alveolar collapse during exhalation. Mirastchijski et al. teach pulmonary surfactant therapy is used in meconium aspiration syndrome, which resembles COVID-19 pneumonia with reduces surfactant production and destruction of type II alveolar cells (p. 2, 2nd col.). Mirastchijski et al. teaches that this suggests that early administration of lung surfactant could indeed improve pulmonary function (p. 2, bottom of 2nd col.). Mirastchijski et al. teach beneficial effects of surfactant therapy in COVID-19 associated ARDS patients are conceivable, especially when applied early in the treatment strategy (p. 2, 1st col.). Mirastchijski et al. teach that available lung surfactant is relatively inexpensive for ICU standards, easily available and has no known side effects in children and adults (p. 3, 1st col.). Mirastchijski et al. teach administration is simple by adding the reconstituted lyophilizate into the tracheal tube of the ventilated patient delivering the drug directly to the alveolar space (p. 3, 2nd col.). 
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine IFN-α2B from Zhou et al. and a pulmonary surfactant from Mirastchijski et al.  for treatment of pulmonary infection caused by COVID-19. MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In the instant case, Zhou et al. teach IFN-α2B for treatment of pulmonary infections in COVID-19 Mirastchijski et al.  teach pulmonary surfactants for the same. Therefore the prior art teaches the compositions useful for the same purpose. A reasonable expectation of success is expected given that each component (IFN and pulmonary surfactant) are potential treatments of pulmonary infections in COVID-19. Furthermore, there is a reasonable expectation of success given that pulmonary surfactants  teach are relatively inexpensive for ICU standards, easily available and has no known side effects in children and adults.
	With respect to claims 2-3, IFN-α2B is a type I interferon. 
	With respect to claim 7, Zhou et al. and  Mirastchijski et al. teach treatment of pulmonary infections in COVID-19 subjects.
	With respect to claims 8-9, Zhou et al. teach administration of nebulized IFN-α2B.
	

Claims 1-3, 7-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Interferon-α2b treatment for COVID” Frontiers in Immunology 15 Mary 2020) and Mirastchijski et al. (“Lung Surfactant for pulmonary barrier restoration in patients with COVID-19 Pneumonia” Frontiers in Medicine Opinion published May 2020) in view of Nakamura et al. (Proceedings of the American Thoracic Society Vol 6, 2009). 
The teachings of Zhou et al. and Mirastchijski et al. are presented above in detail. The references do not teach the pulmonary surfactant is POPG. However, the teachings of Nakamura et al. cure this deficiency. 
Nakamura et al. teach changes in phospholipids of lungs, especially the minor surfactant POPG correlates with the pathogenesis of pulmonary disease, ARDS, interstitial lung disease and bronchial asthma. Nakamura et al. teach that POPG has broad inhibitory effects on pro-inflammatory cytokine production. Nakamura et al. teach that POPG treatment markedly attenuated RSV titer in the lung and lung inflammation in histopathology. These finding demonstrated a potent anti RSV function for POPG and raise the possibility of its use to treat infections and pulmonary disease. POPG meets the structural limitations of claims 12 and 14. 
With respect to claims 12 and 14, It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to use POPG as the pulmonary surfactant in the composition of Zhou et al. and Mirastchijski et al. A person would look to the teachings of Nakamura et al. and have a motivation to use POPG because POPG has broad inhibitory effects on pro-inflammatory cytokine production and was successful in a pulmonary infection caused by an enveloped virus. There is a reasonable expectation of success given that Nakamura et al. teach POPG was successful in pulmonary infections by an enveloped virus and stated the possibility for use in treating infection and pulmonary disease. 


Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (“Interferon-α2b treatment for COVID” Frontiers in Immunology 15 Mary 2020) and Mirastchijski et al. (“Lung Surfactant for pulmonary barrier restoration in patients with COVID-19 Pneumonia” Frontiers in Medicine Opinion published May 2020) in view of Medhi et al. (“Nanoparticle-based strategies to combat COVID-19”; Applicant Nano materials, published 8/26/2020). 
The teachings of Zhou et al. and Mirastchijski et al. are presented in detail above. The references do not teach the composition comprising gold nanoparticles. However, the teachings of Medhi et al. cure this deficiency.
Medhi et al. teach that NP based strategies for tackling COVID-19have immense potential (Abstract). Medhi et al. teach that AuNPs can directly interfere with the cell entry mechanism (p. G, 2nd col.). Medhi et al. teach that in the coronavirus family, the outer envelope with the surface proteins is vitally important to the infection and proliferation of the virus. Various studies have reported the remarkable efficacy of NP-based inhibition of HIV by targeting the viral outer envelope using AuNPs (p. K, 2nd col). Medhi et al. teach that studies show that various NPs can be used to design drugs aimed at disrupting the attachment of SARS-CoV-2 to the ACE2 receptor and blocking the cell entry process while themselves remaining non-toxic toward host cells (p. S 2nd col).  
With respect to claims 1 and 5, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include AuNPs in the composition of Zhou et al. and Mirastchijski et al. for the treatment of COVID-19. A person of ordinary skill in the art would be motivated to include AuNPs because Medhi et al. teach that studies show that various NPs can be used to design drugs aimed at disrupting the attachment of SARS-CoV-2 to the ACE2 receptor and blocking the cell entry process while themselves remaining non-toxic toward host cells. There is a reasonable expectation of success given that various studies have reported the remarkable efficacy of NP-based inhibition of HIV by targeting the viral outer envelope using AuNPs.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/           Examiner, Art Unit 1654